DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-9, 12-13, 16-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art fails to teach and render obvious of the configuration of second type subframes is determined according to the configuration of first type subframes and a subframe configuration bitmap sequence of a resource pool, where the second type subframes are reserved subframes, and no mapping of the bitmap sequence is performed on the reserved subframes; and the subframe configuration bitmap sequence of the resource pool is mapped according to the configuration of the first type subframes and the configuration of the second type subframes. By setting the second type subframes configuration, the quantity of subframes which can be used for mapping the resource pool subframe bitmap sequence is exactly an integer multiple of a length of the bitmap sequence, continuous bitmap mapping indications are implemented, and the subframe configuration in the resource pool is repeated cyclically, thereby benefiting stable delay of the UE using the subframes in the resource pool, and guaranteeing continuity of scheduling and usage of resources. Therefore, the problem in the related art that the delay of subframes included in the resource pool is unstable during information transmission is solved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PHUC H TRAN/Primary Examiner, Art Unit 2471